DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7, 12, and 15 are objected to because of the following informalities:   
Claim 7 recites “The endoscope of claim 6”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “The endoscope of claim 6,”.
Claim 12 recites “cavity/”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “cavity.”
Claim 15 recites “a thickness of a portion of the cover in front of the light source”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “a thickness of the portion of the cover in front of the light source”.
Claim 15 recites “directly off of the internal reflection”. The Examiner believes “directly off of a first internal reflection” may be the correct words to use here.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "imaging system" in claim 1, 2, 14, 15, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure as “optical elements, like lenses, etc.” as described in the Applicant’s specification Page 6, lines 15-16 as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the cover is formed as a single piece” and “does not have different parts…that can be readily separated”. However claim 4, which depends from claim 3, recites “the cover is made from two or more pieces that are adhered or otherwise secured to one another”. It is unclear how a cover made from two pieces adhered to each other can depend from a cover made from one piece that does not have different parts that can be separated.
Claim 16 recites the limitation "second piece" in line 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "first" in line 6-8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 6-8, 10, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,951,464 to Takahashi et al. (hereinafter "Takahashi").
Regarding claim 1, Takahashi discloses in Fig. 1 an endoscope comprising: 
a cannula for inserting into a patient's body (Fig. 1 – sheath 3); 
one and only one cover made from a transparent or translucent material that extends over an entire distal end of the cannula (Fig. 2 – transparent cover 30), wherein the cover has an outer surface and an inner surface, opposite the outer surface (See Examiner’s annotated Fig 2); 


    PNG
    media_image1.png
    417
    685
    media_image1.png
    Greyscale

a light source inside the cannula configured to deliver light into the cover (Fig. 2 - light guide fiber bundle 16), at least some of which passes through the cover to illuminate an inspection site inside the patient's body (illuminating light … passes through the transparent cover 30 and illuminates the object); and 
an imaging system inside the cannula configured to receive light that has been reflected off the inspection site in the patient's body and returned to the endoscope through the cover (Fig. 2- objective lens 18; Reflected light from the object passes through the viewing window 14. An image of the object is formed on the entrance end face 19a of the image guide fiber bundle 19 by the objective lens 18); 
wherein, during operation, a portion of the light that is delivered by the light source into the cover is internally reflected at the outer surface of the cover to travel back toward the inner surface of the cover (part of the illuminating light from the illuminating window 13 reaches the window glass 17 after being repeatedly reflected at the inner sides of the surfaces of the transparent cover 30, and illuminates the outer edge portion 25 of the window glass 17), and 
(light emitted from the brightened outer edge portion 25 is further reflected at the inner side of the outer surface of the transparent cover 30. The reflected light enters the objective lens 18).
Regarding claim 2, Takahashi discloses the claimed invention as discussed above concerning claim 1, and Takahashi further discloses wherein the relative configuration of the cover, the light source, and the imaging system is solely responsible for ensuring that none of the light that is internally reflected at the outer surface of the cover reaches an optical input of the imaging system directly (part of the illuminating light from the illuminating window 13 reaches the window glass 17 after being repeatedly reflected…light emitted from the brightened outer edge portion 25 is further reflected at the inner side of the outer surface of the transparent cover 30. The reflected light enters the objective lens 18).
Regarding claim 3, Takahashi discloses the claimed invention as discussed above concerning claim 2, and Takahashi further discloses wherein no portion of the cover, through which the light that is internally reflected at the outer surface of the cover and travels back toward the inner surface of the cover travels, is made from a material that is not translucent or transparent (Fig. 2-transparent cover 30).
Regarding claim 4, Takahashi discloses the claimed invention as discussed above concerning claim 2, and Takahashi further discloses wherein the cover is formed as a single piece of the translucent or transparent material and, therefore, does not have different parts or (Fig. 2-transparent cover 30).
Regarding claim 6, Takahashi discloses the claimed invention as discussed above concerning claim 1, and Takahashi further discloses wherein the cover is coupled to the cannula in a manner that prevents fluids outside the endoscope from entering or reaching the light source (A transparent cover 30 is connected to the distal end of the sheath 3 in such a manner that no water will leak in through the joint of the cover 30 and the sheath 3), but allows all of the light from the light source that exits the outer surface of the cover to reach and illuminate the inspection site (illuminating light …passes through the transparent cover 30 and illuminates the object).
Regarding claim 7, Takahashi discloses the claimed invention as discussed above concerning claim 6 and Takahashi further discloses further configured such that none of the light that exits the outer surface of the cover hits or is blocked by any portion of the endoscope, including the cannula (Fig. 3-visual field A).
Regarding claim 8, Takahashi discloses the claimed invention as discussed above concerning claim 1, and Takahashi further discloses wherein the light source comprises a light guide or a bundle of optical fibers (Fig. 2-light guide fiber bundle 16) configured to deliver the light produced by a remote light generating device (A light guide connector 7, which is connected to a light source apparatus (not shown), is attached to the distal end of the tube 9. An entrance end face 16b of a light guide fiber bundle 16 (shown in FIG. 3) is disposed at the projecting end of the connector 7).
Regarding claim 10, Takahashi discloses the claimed invention as discussed above concerning claim 1, and Takahashi further discloses wherein the cover is a single-piece of translucent or transparent material (Fig. 2-transparent cover 30).
Regarding claim 19, Takahashi discloses the claimed invention as discussed above concerning claim 1, and Takahashi further discloses wherein the inspection site inside the patient's body includes a space and objects around and near a distal end of the endoscope that can be illuminated, and viewed, by the endoscope, but excludes any part of the endoscope itself, (Fig. 3-visual field A; illuminating light, that is emitted forwardly through the illuminating window 13 from the exit end face 16a of the light guide fiber bundle 16, passes through the transparent cover 30 and illuminates the object).
Regarding claim 20, Takahashi discloses in Fig. 1 an endoscope comprising: 
a cannula for inserting into a patient's body (Fig. 1 – sheath 3); 
a single, completely translucent or transparent cover (Fig. 2 – transparent cover 30), that extends over a distal end of the cannula (Fig. 2), wherein the cover has an outer first surface, and an inner second surface (See Examiner’s annotated Fig 2); 

    PNG
    media_image1.png
    417
    685
    media_image1.png
    Greyscale

(Fig. 2 - light guide fiber bundle 16), wherein a first portion of the light delivered to the distal end of the cannula passes through the cover to illuminate an inspection site inside the patient's body (illuminating light … passes through the transparent cover 30 and illuminates the object), and a second portion of the light delivered to the distal end of the cannula passes into the cover and is internally reflected at the outer first surface back toward the inner second surface (part of the illuminating light from the illuminating window 13 reaches the window glass 17 after being repeatedly reflected at the inner sides of the surfaces of the transparent cover 30, and illuminates the outer edge portion 25 of the window glass 17); and 
an imaging system comprising an optical element inside the cannula that receives light that has been reflected off the inspection site inside the patient's body and passed back through the cover (Fig. 2 – objective lens 18), 
wherein the cover, the light source, and the optical element are configured such that the second portion of the light delivered to the distal end of the cannula that passes into the cover and is internally reflected at the outer first surface back toward the inner second surface does not reach the optical element directly, that is, without being further internally reflected (light emitted from the brightened outer edge portion 25 is further reflected at the inner side of the outer surface of the transparent cover 30. The reflected light enters the objective lens 18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,951,464 to Takahashi et al. (hereinafter "Takahashi"), in further view of U.S. Patent No. 6,503,196 to Kehr et al. (hereinafter "Kehr").
 Regarding claim 5, Takahashi discloses the claimed invention as discussed above concerning claim 4, but Takahashi does not expressly teach wherein the cover is made from two or more pieces that are adhered or otherwise secured to one another.
However, Kehr teaches of an analogous endoscopic device wherein the cover is made from two or more pieces that are adhered or otherwise secured to one another (Fig. 3; [Col. 12, lines 21-23]- It is apparent from the representation of FIG. 3 that disk 43, together with its opaque layer 46 applied onto it, can be inserted so as to fit into ring 45).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover of Takahashi to include a cover made from two pieces that are secured to one another, as seen in the teachings above of Kehr. It would have been advantageous to make the combination so that a hermetically sealed closure is thereby accomplished (Col. 12, Lines 30-31 of Kehr)
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,951,464 to Takahashi et al. (hereinafter "Takahashi") in further view of JP-2004208960-A to Watanabe (all citations from the translation provided).
Regarding claim 9, Takahashi discloses the claimed invention as discussed above concerning claim 8, but Takahashi does not expressly teach further comprising: an optical adhesive between a distal end of the light guide or the bundle of optical fibers and the inner surface of the cover.
However, Watanabe teaches of an analogous endoscopic device including an optical adhesive between a distal end of the light guide or the bundle of optical fibers and the inner surface of the cover ([0047] - a light guide receiver having a substantially rectangular groove is provided on the outer peripheral portion of the first distal end tubular member 50, in which an end of the light guide 31 whose cross section is formed into a substantially rectangular shape with an adhesive or the like is arranged).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light guide of modified Takahashi to include an optical adhesive between a distal end of the light guide and the inner surface of the cover, as seen in the teachings of Watanabe. It would have been advantageous to make the combination in order to ensure water tightness so that water does not enter the inside of the endoscope ([0024] of Watanabe).
Claims 11-12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,951,464 to Takahashi et al. (hereinafter "Takahashi") in further view of U.S. Patent No. 4,942,867 to Takahashi et al. (hereinafter "Takahashi(867)").
Regarding claim 11, Takahashi discloses the claimed invention as discussed above concerning claim 1, but Takahashi does not expressly teach wherein the cover is configured to define at least one cavity that faces an interior of the endoscope.
However, Takahashi (867) teaches in Fig. 11 of an analogous endoscopic device wherein the cover is configured to define at least one cavity that faces an interior of the endoscope (See Examiner’s annotated Fig. 11).

    PNG
    media_image2.png
    493
    615
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover of Takahashi to include the cavity that faces the interior of the endoscope, as seen above in the teachings of Takahashi (867). It would have been advantageous to make the combination in order to dispose the light guide at the rear of the illumination window.
The modified device of Takahashi in view of Takahashi(867) will hereinafter be referred to as modified Takahashi(867).
Regarding claim 12, modified Takahashi (867) discloses the claimed invention as discussed above concerning claim 11, but modified Takahashi(867) does not expressly teach wherein the light source extends into the cavity.
However, Takahashi(867) teaches in Fig. 11 of an analogous endoscopic device wherein the light source (Fig. 11 - light guide fiber bundle 75) extends into the cavity (See Examiner’s annotated Fig. 11).


    PNG
    media_image2.png
    493
    615
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Takahashi(867) to utilize the light guide extending into the cavity, as seen above in the teachings above of Takahashi(867). It would have been advantageous to make the combination in order to dispose the light guide at the rear of the illumination window (Fig. 11 of Takahashi).
Regarding claim 14, modified Takahashi (867) teaches the claimed invention as discussed above concerning claim 11, but modified Takahashi (867) does not expressly teach 
However, Takahashi (867) teaches wherein a portion of the cover in front of the imaging system is thicker than a portion of the cover in front of the light source (Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the cover of Takahashi (867) having a portion of the cover in front of the imaging system is thicker than a portion of the cover in front of the light source, as the cover of modified Takahashi. It would have been advantageous to make the combination so that drops of water or the like flow smoothly without being caught on the surface of the cover glass, providing an excellent field of view (Col. 5, lines 59-61 of Takahashi).
Regarding claim 15, modified Takahashi (867) teaches the claimed invention as discussed above concerning claim 14, but modified Takahashi (867) does not expressly teach wherein a) an angle at which the light is delivered by the light source into the cover, b) a thickness of the portion of the cover in front of the imaging system, c) a thickness of a portion of the cover in front of the light source, and d) a distance between an optical exit of the light source and the optical entrance of the imaging system, are configured to prevent the light that is internally reflected at the outer surface of the cover and travels back toward the inner surface of the cover from reaching an optical input of the imaging system directly off of the internal reflection.
However, Takahashi (867)  teaches of an analogous endoscopic device wherein a) an angle at which the light is delivered by the light source into the cover ([  ]- the angle .theta. of reflection of the illuminating light at the upper surface of the transparent cover 3 increases by 2.delta. each time reflection occurs), b) a thickness of the portion of the cover in front of the (Fig. 2), c) a thickness of a portion of the cover in front of the light source (Fig. 2), and d) a distance between an optical exit of the light source and the optical entrance of the imaging system [Col 12-13]; Fig. 3 – distance L.sub.2), are configured to prevent the light that is internally reflected at the outer surface of the cover and travels back toward the inner surface of the cover from reaching an optical input of the imaging system directly off of the internal reflection ([Col X. lines y-y]- the distal end part of the endoscope arranged as described above, a part of the illuminating light emitted from the light guide fiber bundle 16 is repeatedly reflected inside the transparent cover 21).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Takahashi (867) that teach an angle, thickness of the imaging system and light source cover, and distance between the light source and imaging system configured to prevent light from reaching an optical input of the imaging system directly off of the internal reflection, into the teachings of modified Takahashi (867). It would have been advantageous to make the combination so that drops of water or the like can flow smoothly without being caught on the surface of the cover glass, which provides an excellent field of view (Col. 5, lines 59-61 of Takahashi).
Claims 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,951,464 to Takahashi et al. (hereinafter "Takahashi") in further view of U.S. Patent No. 4,942,867 to Takahashi et al. (hereinafter "Takahashi(867)") and JP-2004208960-A to Watanabe (all citations from the translation provided).
Regarding claim 13,
However, Watanabe teaches of an analogous endoscopic device wherein a distal end of the light source is adhered to a bottom surface of the cavity ([0047] - a light guide receiver having a substantially rectangular groove is provided on the outer peripheral portion of the first distal end tubular member 50, in which an end of the light guide 31 whose cross section is formed into a substantially rectangular shape with an adhesive or the like is arranged).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light guide of modified Takahashi (867) to include the adhesive, as seen in the teachings of Watanabe, to adhere the light guide to a bottom surface of the cavity. It would have been advantageous to make the combination in order to ensure water tightness so that water does not enter the inside of the endoscope ([0024] of Watanabe).
Regarding claim 16, Takahashi discloses the claimed invention as discussed above concerning claim 1, and Takahashi further discloses wherein the cover comprises: 
a first portion of the translucent or transparent material that is uniform in thickness across its entire extent (Fig. 2 – transparent cover 30); but Takahashi does not expressly teach a second portion of the translucent or transparent material that is thicker than the first piece, yet still uniform in thickness across its entire extent; and an optical adhesive to secure the second piece to the first piece, wherein the second piece is substantially centered relative to the first piece and covers only a portion of the first piece.
However Takahashi (867) teaches in Fig. 11 of an analogous endoscopic device including 
A first portion of the translucent or transparent material that is uniform in thickness across its entire extent (Fig. 11-transparent thin film 84); 
(Fig. 11-cover glass 76); 
wherein the second piece is substantially centered relative to the first piece and covers only a portion of the first piece (Fig. 11).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Takahashi to include the first and second portion or transparent material, as seen above in the teachings of Takashi (867).  It would have been advantageous to make the combination in order to prevent water from leaking into the endoscope (Col. 7, lines 25-30).
Additionally, Watanabe teaches of an analogous endoscopic device including an optical adhesive to secure the second piece to the first piece ([0047] - a light guide receiver having a substantially rectangular groove is provided on the outer peripheral portion of the first distal end tubular member 50, in which an end of the light guide 31 whose cross section is formed into a substantially rectangular shape with an adhesive or the like is arranged).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Takahashi (867) to include the adhesive to secure the second piece to the first piece, as seen in the teachings of Watanabe. It would have been advantageous to make the combination in order to ensure water tightness so that water does not enter the inside of the endoscope ([0024] of Watanabe).
Regarding claim 17, modified Takahashi(867), as modified by Watanabe, teaches the claimed invention as discussed above concerning claim 16, but neither Takahashi nor Takahashi(867) teaches wherein a distal end of the light source is in contact to a part of the first piece of translucent or transparent material that is not covered by the second piece of translucent 
However, Watanabe teaches in Fig. 3 of an analogous endoscopic device wherein a distal end of the light source is adhered to a part of the first piece of translucent or transparent material (Fig. 3; [0047] - a light guide receiver having a substantially rectangular groove is provided on the outer peripheral portion of the first distal end tubular member 50, in which an end of the light guide 31 whose cross section is formed into a substantially rectangular shape with an adhesive or the like is arranged).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light guide of modified Takahashi(867), as modified by Watanabe, to utilize a distal end of the light source adhered to a part of the first piece of translucent or transparent material, as seen in the teachings of Watanabe. It would have been advantageous to make the combination in order to ensure water tightness so that water does not enter the inside of the endoscope ([0024] of Watanabe).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,951,464 to Takahashi et al. (hereinafter "Takahashi") in further view of U.S. Patent No. 6,328,691 to Rudischhauser.
Regarding claim 18, Takahashi discloses the claimed invention as discussed above concerning claim 1, but Takahashi does not expressly teach wherein the cover is coupled to the cannula via a soldered connection.
However, Rudischhauser teaches of an analogous endoscopic device wherein the cover is coupled to the cannula via a soldered connection ([Col. 1, line 67 – Col. 2, lines 1-5] - a ring-shaped layer suitable for soldering is applied to at least one end surface of the window or windows … for additionally joining the window to the outer tube… by means of a solder layer).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection between the cover and cannula of Takahashi to include the soldered connection as taught by Rudischhauser. It would have been advantageous to make the combination in order to solder the distal end window to the tube (Abstract of Rudischhauser).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. HICKS whose telephone number is (571)272-2387.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/C.H./Examiner, Art Unit 3795   

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795